Exhibit 10.21

FIFTH AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY)

THIS FIFTH AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY) (this
“Amendment”) made and entered into as of December 30, 2011, by and between:
PIPER JAFFRAY & CO., a Delaware corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”); has reference to the
following facts and circumstances (the “Preambles”):

A. Borrower and Lender entered into the Loan Agreement (Broker-Dealer VRDN
Facility) dated as of September 30, 2008 (as amended, the “Agreement”; all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Agreement as amended by this
Amendment).

B. The Agreement was amended previously, as described in the Amendment to Loan
Agreement (Broker-Dealer VRDN Facility) dated as of November 3, 2008, the Second
Amendment to Loan Agreement (Broker-Dealer VRDN Facility) dated as of
September 25, 2009, the Third Amendment to Loan Agreement (Broker-Dealer VRDN
Facility) dated as of September 30, 2010, and the Fourth Amendment to Loan
Agreement (Broker-Dealer VRDN Facility) dated as of December 29, 2010; and
Borrower and Lender desire to further amend the Agreement in the manner
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

1. Preambles. The Preambles are true and correct, and, with the defined terms
set forth herein, are incorporated herein by this reference.

2. Amendment to Agreement. The Agreement is amended effective as of
September 30, 2008, as follows:

(a) The definition of “Termination Date” in Section 1 of the Agreement is
deleted and replaced with the following:

Termination Date shall mean the earlier of December 28, 2012, or the date on
which this Agreement is terminated pursuant to Section 12.

(b) Section 11(f) of the Agreement is deleted and replaced with the following:

(f) Payment to Lender of the Work Fee as described in Exhibit C attached hereto;
and

(C) Exhibit B and Exhibit C to the Agreement are deleted and replaced with
Exhibit B and Exhibit C attached hereto and incorporated by reference.

3. References. All references in the Note, the Collateral Pledge Agreement, and
the other Credit Documents to “the Loan Agreement (Broker-Dealer VRDN
Facility)”, and any other references of similar import shall henceforth mean the
Agreement as amended by this Amendment.

4. Full Force and Effect. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.

5. Continuing Security. The Agreement, as hereby amended, and the Note, are, and
shall continue to be, secured by the Collateral Pledge Agreement.

6. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and assigns,
except that Borrower may not assign, transfer or delegate any of its rights or
obligations under the Agreement as amended by this Amendment.





--------------------------------------------------------------------------------

7. Representations and Warranties. Borrower hereby represents and warrants to
Lender that:

(a) the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other person or entity;

(b) the execution, delivery and performance by Borrower of this Amendment do not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in any violation of, the terms of the
Certificate or Articles of Incorporation or By-Laws of Borrower, any applicable
law, rule, regulation, order, writ, judgment or decree of any court or
governmental or regulatory body, instrumentality authority, agency or official
or any agreement, document or instrument to which Borrower is a party or by
which Borrower or any of its property or assets is bound or to which Borrower or
any of its property is subject;

(c) this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);

(d) all of the representations and warranties made by Borrower in the Agreement,
the Note, the Collateral Agreement, and the other Credit Documents are true and
correct in all material respects on and as of the date of this Amendment as if
made on and as of the date of this Amendment; and

(e) as of the date of this Amendment, Borrower is in compliance with all
provisions of the Agreement, the Note, the Collateral Agreement, and the other
Credit Documents.

8. Inconsistency. In the event of any inconsistency or conflict between this
Amendment and the Agreement, the terms, provisions and conditions contained in
this Amendment shall govern and control.

9. Conditions. Notwithstanding any provision contained in this Amendment to the
contrary, this Amendment shall not be effective unless and until Lender shall
have received:

(a) this Amendment, duly executed by Borrower;

(b) a Certificate of Secretary (with Resolutions), certified by the Secretary of
Borrower;

(c) the Pricing Letter, duly executed by Borrower;

(d) a certificate of good standing for Borrower issued by the Delaware Secretary
of State (or other evidence of good standing acceptable to Lender);

(e) the Work Fee (in the amount set forth in the Pricing Letter); and

(f) such other documents and information as reasonably required by Lender.

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
day and year first above written.

(SIGNATURES ON FOLLOWING PAGE)

 

– 2 –



--------------------------------------------------------------------------------

SIGNATURE PAGE-

FIFTH AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY)

 

Borrower:

PIPER JAFFRAY & CO.

By:  

/s/ Debbra L. Schoneman

 

Debbra L. Schoneman, Chief Financial Officer

 

By:  

/s/ Timothy L. Carter

 

Timothy L. Carter, Treasurer

 

Lender:

U.S. BANK NATIONAL ASSOCIATION

By:  

/s/ Christopher M. Doering

 

Christopher M. Doering, Vice President

 

– 3 –



--------------------------------------------------------------------------------

Exhibit B

(Borrowing Base)

Variable Rate Demand Notes

 

Credit Enhancement Provider    Advance Rate  

U.S. Bank N.A.

     100 % 

Other credit enhancement providers acceptable to Lender with credit ratings of
at least A/A2

  

(issued by at least two rating agencies)

     85 % 

Any credit enhancement provider with credit ratings below A/A2

     0 % 

Other Eligible Securities:

See page 1 of the current applicable Schedule 1 (Schedule of Eligible
Securities) to the Control Agreement for list of other Eligible Securities and
applicable advance rates.



--------------------------------------------------------------------------------

Exhibit C

(Pricing and Fees)

Applicable Margin shall have the meaning set forth in the letter agreement dated
December 30, 2011, executed by Lender and Borrower (the “Pricing Letter”).

Commitment Fee shall have the meaning set forth in the Pricing Letter.

Work Fee shall have the meaning set forth in the Pricing Letter.



--------------------------------------------------------------------------------

[U.S. BANK LETTERHEAD]

December 30, 2011

Piper Jaffray & Co.

800 Nicollet Mall, J09S04

Minneapolis, Minnesota 55402

Attention: Debbra L. Schoneman, Chief Financial Officer and Timothy L. Carter,
Treasurer

Re: Loan Agreement (Broker-Dealer VRDN Facility) dated as of September 30, 2008,
executed by U.S. Bank National Association (“Lender”) and Piper Jaffray & Co.
(“Borrower”) (as amended, the “Agreement”; all capitalized terms used and not
otherwise defined in this Amendment shall have the respective meanings ascribed
to them in the Agreement as amended by this letter agreement)

Dear Debbra and Tim:

This letter agreement is the Pricing Letter, as defined in the Fifth Amendment
to Loan Agreement (Broker-Dealer VRDN Facility) dated as of December 30, 2011
(and amends, restates and replaces the Pricing Letter dated December 29, 2010).
The following terms are defined and incorporated into the Agreement by
reference:

Applicable Margin shall mean One Percent (1.0%).

Commitment Fee. From and including the date of this Agreement to but excluding
the Termination Date, Borrower shall pay a nonrefundable commitment fee on the
unused portion of the Facility Amount (determined by subtracting the outstanding
principal amount of all Advances from the Facility Amount) at an annual rate of
25/100 Percent (0.25%). The commitment fee shall be (a) calculated on a daily
basis, (b) payable quarterly in arrears on the first (1st) day of each calendar
quarter prior to the Termination Date and on the Termination Date,
(c) calculated on an actual day, 360-day year basis; and (d) if the credit
facility hereunder is terminated by Borrower at any time prior to December 31,
2011 pursuant to Section 2 above, the commitment fee owed by Borrower at that
time shall be calculated as of December 31, 2011.

Work Fee. Borrower shall pay Lender, in conjunction with the Fifth Amendment to
Loan Agreement dated as of December 30, 2011, a work fee in the amount of
$312,500.00.

Please indicate your acceptance of this Pricing Letter by signing in the space
indicated below and returning a copy of this letter to the undersigned.

Very Truly Yours,

U.S. BANK NATIONAL ASSOCIATION

 

By:  

/s/ Christopher M. Doering

 

Christopher M. Doering, Vice President

(BORROWER’S SIGNATURES ON PAGE 2)



--------------------------------------------------------------------------------

Piper Jaffray & Co.

December 30, 2011

Page 2

 

Accepted and agreed to by Borrower as of December 30, 2011:

PIPER JAFFRAY & CO.

 

By:

 

/s/ Debbra L. Schoneman

 

Debbra L. Schoneman, Chief Financial Officer

By:

 

/s/ Timothy L. Carter

 

Timothy L. Carter, Treasurer



--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF ELIGIBLE SECURITIES

 

     Yes/No      Advance  

U.S. TREASURIES

     

BILLS

     Yes         105 %    

 

 

    

 

 

 

BONDS

     Yes         105 %    

 

 

    

 

 

 

NOTES

     Yes         105 %    

 

 

    

 

 

 

STRIPS

     Yes         105 %    

 

 

    

 

 

 

SYNTHETIC TREASURIES

     No         0 %    

 

 

    

 

 

 

(e.g.CATS,COUGRS,TIGRS)

     

AGENCY DEBENTURES

     

FAMC (Fed
Agriculture Mtge Corp)

     Yes         115 %    

 

 

    

 

 

 

FCFAC (Farm
Credit Finan. Asst.)

     Yes         115 %    

 

 

    

 

 

 

FFCB (Farm
Credit System Banks)

     Yes         115 %    

 

 

    

 

 

 

FmHA (Farmers Home Admin.)

     Yes         115 %    

 

 

    

 

 

 

FHLB (Federal
Home Loan Banks)

     Yes         115 %    

 

 

    

 

 

 

FHLMC (Federal
Home Loan Mtge)

     Yes         115 %    

 

 

    

 

 

 

FICO (Financing
Corporation)

     Yes         115 %    

 

 

    

 

 

 

FLBB (Federal
Land Bank Bonds)

     Yes         115 %    

 

 

    

 

 

 

FNMA (Federal
Nat’l Mtge Corp)

     Yes         115 %    

 

 

    

 

 

 

REFCO (Resolution
Funding Corp)

     Yes         115 %    

 

 

    

 

 

 

SLMA (Student
Loan Mtge Corp)

     Yes         115 %    

 

 

    

 

 

 

TVA (Tennessee
Valley Authority)

     No         0 %    

 

 

    

 

 

 

USPS (U.S. States
Postal Service)

     No         0 %    

 

 

    

 

 

 

AGENCY STRUCTURED NOTES

     No         0 %    

 

 

    

 

 

 

INTERNATIONAL AGENCIES

     

ADBB (Asian
Development Bank)

     No         0 %    

 

 

    

 

 

 

AFDB (African
Development Bank)

     No         0 %    

 

 

    

 

 

 

IADB (Inter-American
Dev. Bank)

     No         0 %    

 

 

    

 

 

 

IFCO (International
Finance Corp)

     No         0 %    

 

 

    

 

 

 

WLDB (World Bank)

     No         0 %    

 

 

    

 

 

 

CASH

     YES         100 %    

 

 

    

 

 

 

     Yes/No      Advance  

GNMA

     

TRUST RECEIPTS

     Yes         105 %    

 

 

    

 

 

 

GNMA I/II-SINGLE FAMILY

     Yes         105 %    

 

 

    

 

 

 

GNMA I/II-OTHERS-FIXED RATE

     Yes         105 %    

 

 

    

 

 

 

GNMA I/II OTHERS-ADJUST. RATE

     Yes         105 %    

 

 

    

 

 

 

AGENCY MORTGAGE BACKS

     

TRUST RECEIPTS

     Yes         105 %    

 

 

    

 

 

 

PASS THROUGHS-FIXED RATE

     Yes         105 %    

 

 

    

 

 

 

PASS THROUGHS-ADJUST. RATE

     Yes         105 %    

 

 

    

 

 

 

MBS STRIPS (IO,PO,RECOMB)

     No         0 %    

 

 

    

 

 

 

AGENCY REMICS/CMOS

     

REMIC TYPES:

     

RESIDUALS

     Yes         110 %    

 

 

    

 

 

 

INVERSE IO FLOATERS

     Yes         110 %    

 

 

    

 

 

 

IOettes

     Yes         110 %    

 

 

    

 

 

 

INTEREST ONLY (IO)

     Yes         110 %    

 

 

    

 

 

 

PRINCIPAL ONLY (PO)

     Yes         110 %    

 

 

    

 

 

 

INVERSE FLOATERS

     Yes         110 %    

 

 

    

 

 

 

COMPANION FLOATERS

     Yes         110 %    

 

 

    

 

 

 

SEQUENTIAL FLOATERS

     Yes         110 %    

 

 

    

 

 

 

PAC & OTHER SEQUENTIAL FLOATERS

     Yes         110 %    

 

 

    

 

 

 

Z BONDS

     Yes         110 %    

 

 

    

 

 

 

COMPANION BONDS

     Yes         110 %    

 

 

    

 

 

 

SEQUENTIAL BONDS

     Yes         110 %    

 

 

    

 

 

 

TAC BONDS

     Yes         110 %    

 

 

    

 

 

 

PAC & OTHER SCHEDULED BONDS

     Yes         110 %    

 

 

    

 

 

 

EQUITIES (>$5/share)

        

 

 

    

 

 

 

COMMON

     Yes         120 %    

 

 

    

 

 

 

PREFERRED

     Yes         130 %    

 

 

    

 

 

 

CONVERTIBLE (>= BBB-)

     No         0 %    

 

 

    

 

 

 

CONVERTIBLE PREFERRED (>=BBB-)

     No         0 %    

 

 

    

 

 

 

ADR’S (specify – what exactly is this)

     No         0 %    

 

 

    

 

 

 

ETF’s (common stock only)

     No         0 %    

 

 

    

 

 

 

UITs

     No         0 %    

 

 

    

 

 

 

Mutual Funds

     Yes         120 %    

 

 

    

 

 

 

Foreign Stocks >$10/share

     No         0 %    

 

 

    

 

 

 

     Yes/No      Advance  

PRIVATE LABELS MBS & CMOS

     

MBS PASS THROUGHS

     No         0 %    

 

 

    

 

 

 

CMO TYPES:

     

RESIDUALS

     No         0 %    

 

 

    

 

 

 

INVERSE IO FLOATERS

     No         0 %    

 

 

    

 

 

 

IOettes

     No         0 %    

 

 

    

 

 

 

INTEREST ONLY (IO)

     No         0 %    

 

 

    

 

 

 

PRINCIPAL ONLY (PO)

     No         0 %    

 

 

    

 

 

 

INVERSE FLOATERS

     No         0 %    

 

 

    

 

 

 

COMPANION FLOATERS

     No         0 %    

 

 

    

 

 

 

SEQUENTIAL FLOATERS

     No         0 %    

 

 

    

 

 

 

PAC & OTHER SEQUENTIAL FLOATERS

     No         0 %    

 

 

    

 

 

 

Z BONDS

     No         0 %    

 

 

    

 

 

 

COMPANION BONDS

     No         0 %    

 

 

    

 

 

 

SEQUENTIAL BONDS

     No         0 %    

 

 

    

 

 

 

TAC BONDS

     No         0 %    

 

 

    

 

 

 

PAC & OTHER SCEDULED BONDS

     No         0 %    

 

 

    

 

 

 

Municipal Bond

     

Municipal Bonds (> A-)

     Yes         110 %    

 

 

    

 

 

 

Municipal Bonds (BBB, +/- (no more than 10%)

     Yes         140 %    

 

 

    

 

 

 

Municipal Bonds <BB+

     No         0 %    

 

 

    

 

 

 

CORPORATES

     

INVESTMENT GRADE (>BBB)

     Yes         110 %    

 

 

    

 

 

 

INVESTMENT GRADE (BBB- no more than 5%)

     Yes         140 %    

 

 

    

 

 

 

NON INVESTMENT GRADE ( < BB+)

     No         0 %    

 

 

    

 

 

 

MEDIUM-TERM NOTE ( > BBB-)

     No         0 %    

 

 

    

 

 

 

MEDIUM-TERM NOTE ( < BB+)

     No         0 % 

MONEY MARKETS

        

 

 

    

 

 

 

COMMERCIAL PAPER ( >A1/P1)

     Yes         106 %    

 

 

    

 

 

 

COMMERCIAL PAPER ( <A2/P2)

     No         0 %    

 

 

    

 

 

 

BANKERS ACCEPTANCE

     No         0 %    

 

 

    

 

 

 

CD (DOMESTIC & EURO)

     Yes         110 %    

 

 

    

 

 

 

BANK NOTES

     No         0 %    

 

 

    

 

 

          

 

 

    

 

 

          

 

 

    

 

 

 

 